Citation Nr: 1444621	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  08-30 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jackson, Counsel




INTRODUCTION

The Veteran served on active duty from March 1979 to January 1985.

This matter initially came before the Board of Veterans' Appeals (Board) from an October 2007 rating decision issued by the RO. In July 2012, the Board reopened a claim for entitlement to service connection for a low back disability and remanded the claim on the merits for additional development of the record. That development having been completed, the case has been returned to the Board for the purpose of appellate review. In a September 2014 Appellate Brief Presentation, the Veteran's representative waived initial Agency of Original Jurisdiction (AOJ) review of any evidence received at the Board.  See 38 C.F.R. § 20.1304 (2013).  


FINDING OF FACT

The most probative evidence of record establishes that the Veteran's low back disorder is not related to disease or injury sustained in service.  


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by letter sent to the Veteran in November 2006. The claim was last adjudicated in April 2013.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran. Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, private treatment records, VA treatment records and examination reports.

This appeal was remanded by the Board in July 2012. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). The appeal was remanded in part so that the Veteran could be asked about the dates and evidence surrounding her low back injuries and to obtain certain VA records and any relevant records identified by the Veteran. The VA records were obtained and the Veteran was asked about her injuries and the records relevant to the injuries. Reasonable efforts were made to obtain all records identified by the Veteran. The Veteran was properly notified regarding any records VA was unable to obtain. The remand also requested that the AOJ schedule the Veteran for additional VA examination to evaluate the etiology of her claimed low back disorder. This development was completed by way of an August 2012 VA examination. The Board notes that in the September 2014 Appellate Brief Presentation the Veteran's representative argued that the examination was inadequate as the report indicated that the claims file was "Not requested by VARO." However, later in the examination report it is noted that the examiner did review the claims file. Accordingly, the Board finds that there has been substantial compliance with its previous remand and it may proceed to adjudication of this appeal. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In summary, the Veteran was notified and aware of the evidence needed to substantiate her claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence. She was an active participant in the claims process submitting evidence and argument and presenting for VA examinations. Thus, she was provided with a meaningful opportunity to participate in the claims process and has done so. Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits. See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).

Analysis

As an initial matter, the Board notes that the Veteran did not engage in combat with the enemy. Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable. 

The Veteran contends that her lumbar spine disorder onset due to disease or injury sustained in service. Her service treatment records (STRs) reflect that her March 1978 entrance examination and Report of Medical History were negative for any complaints, diagnoses, or findings relating to a low back disability. Other STRs reveal that between September and October 1979 the Veteran had complaints of low back pain and was diagnosed with a urinary tract infection and pyelonephritis. Subsequently, in October 1979 she was treated at the hospital for complaints of low back pain for three days. A history noted that she had back pain on and off for two months. The diagnosis was rule out urinary tract infection. A November 1979 hospital record reveals that the Veteran was admitted to the hospital in October 1979 to rule out pyelonephritis for complaints of back pain, nausea, and vomiting. The discharge diagnosis was back pain, nausea, and vomiting, transient, resolved. A June 1980 treatment record noted a history of interim low back pain for approximately seven months. She was diagnosed with mild lumbar spine strain. In January 1981, she again had complaints of low back pain; the impression was urinary tract infection. In February 1981, she had complaints of lower back pain that was aggravated by activity. Another February 1981 record included an impression of musculoskeletal back pain. A February/March 1981 consult noted complaints of paraspinal lumbar pain and in the hip area on a chronic basis since January. The record noted that the Veteran had a history of urinary tract infections. She was placed on a physical profile due to back sprain. She was not to engage in activities such as crawling, stopping, running, jumping, walking or standing for more than 20 minutes without a 10 minute rest, or any other strenuous activity until March 15, 1981. Subsequently, she was seen in March 1981 for chronic low back pain. In August 1982, she was placed on a profile for her back with no jumping, or running for 30 days. A February 1983 record noted that hip pain had been associated with carrying a ruck sack or load bearing equipment over a period of time. The Veteran reported that the pain was made worse while doing physical training. An assessment included subpatellar chondromalacia and low back pain secondary to muscle spasm. There is no separation examination.  

Subsequent to service, April 1986, January 1987, November 1988 VA examination reports and treatment records from Palo Altos Health Care System dated from September to November 2003 were negative for any low back complaints, treatment, or diagnoses.  

On a 1988 VA Report of Medical Examination for Disability Evaluation, the Veteran reported that she worked as a security clerk/secretary, but lost 160 hours of work in the last 12 months due to a heart murmur and lower back pain from an on the job injury.  

Private treatment records from Dr. L.W., Jr. dated from January 2000 to May 2004, Dr. S.S. dated from February 2001 to November 2003, and Carolina Digestive dated April 2004 included complaints of back pain.  

Treatment records from Dr. S.S. included January and February 2001 records that reported that the Veteran just moved back from North Carolina and had long standing back problems since 1990. In October 2003, she was seen for acute onset low back pain after she aggravated her back when she started a walking/running program. She was diagnosed with leg radiculitis and lumbago. November 2003 treatment records reported that the Veteran reinjured her low back while jogging in October 2003. The records summarized her history as having a lumbar injury at work on April 15, 1990, in which she had a herniated disc/sciatic nerve impingement. The records also reported the date of injury as April 26, 1990. She indicated that this back injury was an extension of her old Workman's Compensation claim and wished to reopen her claim. The records noted that her case was previously closed by her treating physician in 2001.

June 2004 to October 2006 treatment records from VA Charlotte Community Based Outpatient Clinic (CBOC) and Salisbury VA Medical Center (VAMC) showed treatment for low back pain. A June 2004 record noted a history of a strained lumbar. The record also noted that pain went into the left hip since 1979.  

Treatment records from Americare Health dated from 2004 to 2008 show treatment for low back pain and left-sided sciatica.   

A December 2004 record from Keith Clinic of Chiropractic noted that the Veteran has been caring for a baby and had an onset of low back pain of approximately two months. She reported a similar condition occurred in 1988 when she lifted a box of papers at work in which she injured the L5 disc and had sciatica. She received compensation for 10 years.  

January to July 2005 treatment records from Dr. E.N.H./Carolinas Medical Center noted the Veteran's complaints of low back and left buttock and hip pain. The records stated that the Veteran injured her back in February 1998 and was on disability until approximately 2000. The record also noted the Veteran did not work and was on California Worker's Compensation for 10 years.  

Private treatment records dated from 2005 to 2006 from MD Family Medical, Ortho Carolina, and Carolina HealthCare System showed ongoing treatment for the Veteran's low back. A January 2005 treatment record from MD Family Medical noted that the Veteran had low back pain for 15 years. A January 2006 treatment record from Ortho Carolina noted that the Veteran reported that she sustained an injury to her low back in 1988 when she lifted about 30 pounds of files. She heard a pop in her back.  She was treated by multiple physicians in California during that timeframe and was placed on long-term disability. The provider noted that the Veteran had resumed work at a daycare facility and again had an episode of low back pain after lifting a small child.  

An April 2005 letter from the Social Security Administration denied the Veteran's claim for Supplemental Security Income payments. Records from CMC Orthopedics and Southeast Pain Management Services accompanied the letter.

October to December 2006 treatment records from Dr. S.H. showed treatment for chronic low back pain and sacroiliitis.  

A letter dated in December 2006 from the Veteran's mother reported that the Veteran suffered with her back while serving in the Army from 1979 to the present time and was still suffering.  

In an undated letter, the Veteran's niece addressed the severity of the Veteran's low back disability.  

In a statement received in January 2007, the Veteran reported that during basic training, she only weighed 95 pounds and received a 5 pound waiver in order to meet the physical standards. She reported that her body frame was small and fragile, which affected her physical condition. She stated that as she repeatedly marched with her M16 weapon, the butt of the weapon continually hit the lower part of her back and caused lumbar strain, which has progressed every year. She reported that she went to sick call numerous times for her back and that the back condition was aggravated during service and in her civilian life. She indicated that the condition hindered her capabilities for employment.  

On October 2007 VA examination, the examiner noted the Veteran's complaints of low back problems beginning in 1979 and being hit with the butt of her weapon. The examiner noted that the Veteran had complaints of pain in her lower back to the left side of the hip and foot and the pain was progressively worse since the onset. The examiner opined that the Veteran had a low back strain in service in 1980 to 1981. She did not seek medical care until 1990 (almost 10 years later) when she injured her back at work from which she was awarded Workman's Compensation. The examiner reasoned that the Veteran's small frame would have nothing to do with causing the injury to her current lower back and most likely the back injury was caused by the claim for which she has already been awarded Workman's Compensation.  

In the prior remand, the Board found that the October 2007 opinion was inadequate because it was based upon an inaccurate history. The Board also found the opinion inadequate because it was based on the absence of documentation of the disability between the Veteran's discharge from service and 1990 and did not take into account her reports of progressive back pain since service as well as aggravation of her back problems in service and her civilian life. Accordingly, the October 2007 VA opinion of etiology will not be considered.

The August 2012 VA examination report documents the Veteran's contentions that she sustained low back strain from carrying her M16 and ruck sack in service. She denied any trauma or injury. She complained of constant, daily throbbing and aching in the center of her low spine with radiating and burning pain into the left buttock and the back of her left leg into her foot. Previous magnetic resonance imaging (MRI) showed herniated disc L5/S1 with annular tear.

On examination, the diagnosis was L5/S1 herniated disc with annular tear and left extremity radiculopathy. The lumbar spine disorder was documented to have significant effect on the Veteran's occupational functioning because she could only work part time and had to sit in a chair. She had to leave her job as a daycare provider because she had too much pain lifting children. Additionally, she had pain with Activities of Daily Living.

The examiner thoroughly documented review of the STRs and the history of treatment for back complaints therein as well as post service records of treatment for back disorders. The examiner opined that the Veteran's current lower back disorder was less likely as not (less than 50/50 probability) caused by or a result of her period of service. The examiner acknowledged that the Veteran had complaints of low back pain in service with resultant diagnosis of low back strain. However, the examiner explained that from April 1983 to separation, the Veteran had no further complaints. The examiner observed that immediately subsequent to service and for approximately 5 years thereafter, the Veteran had no continuity of care and no chronic low back disorder. The examiner noted that the Veteran had a well-documented injury to her low back in 1988 that resulted in workman's compensation from 1988 to 2000 at which point she was removed and deemed to have no disability. Thereafter, the examiner explained, the Veteran had no further problems until approximately 2004 when records reveal that she sustained injury to her back at work (in the daycare) while lifting a heavy baby. The examiner noted that associated MRI report from 2004 showed herniated disc in the lower spine. Again while acknowledging the Veteran's low back strains in service, the examiner concluded that the Veteran's current low back disorder was most likely caused by the workman's compensation injury 5 years after service and the low back injury sustained in 2004 (lifting a heavy baby while working at the daycare) which resulted in her herniated disc. To that end, the examiner noted that the mild low back strain in service most likely did not contribute to her workman's compensation injury after service.

On this record, the Veteran's claim for a low back disability must be denied because the most probative evidence, the opinion of the VA clinician who examined the Veteran in August 2012, attributes the current low back disability to her injuries sustained after service (the workman's compensation injury 5 years after service and the low back injury sustained in 2004). In sum, the examiner found that the Veteran's current low back disability was unrelated to military service or the remote strains sustained therein. 

The only other evidence of record supporting this claim is the various general lay assertions. In this case, the Board finds that the Veteran is competent to state that she had back pain and when it began. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence. Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007). Given that the record shows documentation of low back strains in service, her assertions of back pain in service are credible. However, in this case, the Board finds the opinion of the VA examiner in the August 2012 VA examination report to be more probative. The VA examiner is a medical professional who reviewed the claims file, considered the reported history and performed an examination. The examiner used her expertise in reviewing the facts of this case and determined that the Veteran's current low back disability was unrelated to disease or injury sustained during the Veteran's period of service. It is clear that the examiner fully understood the basis for the claim yet still determined, after reviewing the facts of the case, that the Veteran's current low back disability was related to causes other than service, namely her injuries sustained after service (the workman's compensation injury 5 years after service and the low back injury sustained in 2004).

For the foregoing reasons, the Board finds that the claim of entitlement to service connection for a low back disability must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a low back disability is denied.



____________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


